*1353OPINION.
Lansdon:
The petitioner says that the respondent has overstated the decedent’s estate by improperly excluding therefrom her claim of $37,342, based upon the value of the real estate sold by decedent on July 21,1922, with accrued rents and income, all of which is claimed to have belonged to the widow by virtue of the deed made to her at the date of its purchase. This conveyance, petitioner contends, in view of the provisions of section 94 of the real property laws of the State of New York, made her the absolute owner in fee to the exclusion of her husband, who paid the purchase price. This contention, we think, would be sound had not the wife immediately reconveyed the property to the decedent, who thereupon took possession and ever afterwards exercised full ownership and control over it. It is true that this latter deed was not attested until June 29, 1922, more than five years after its execution, but it was at all times binding between the parties, and this subsequent acknowledgment only confirmed the prior act. The record shows that the title to this property was in decedent at the time of its sale, and the petitioner has failed to produce evidence sufficient to overcome the presumption that the respondent properly determined the taxable estate.

Decision will Toe entered for the respondent.